ORDER
PER CURIAM
Demarlo Johnson (“Movant”) appeals from the motion court’s judgment denying his Rule 24.035 post-conviction motion without evidentiary hearing. Movant plead guilty to robbery in the first degree, a class A felony, in violation of Section 569.020 (RSMo. 2000) and armed criminal action, in violation of Section 571.015 (RSMo. 2000). In return, the State of Missouri (“State”) dismissed two other charges for armed criminal action and two charges for first-degree assault. The motion court sentenced Movant to concurrent sentences of 12 years for robbery in the first degree and three years for armed criminal action for a total of 12 years. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying Movant post-conviction relief. We have however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).